Case 1:17-cv-02224-PAB-MEH Document 195-4 Filed 06/03/19 USDC Colorado Page 1 of 5




 April 15, 2019




 Mr. Mark Nelson
 The Nelson Law Firm, L.L.C.
 1740 High Street
 Denver, CO 80218


 Re:     Rebuttal Report
         TJI® Joist with Flak Jacket® GEN-4 Protection
         Plaintiffs v. Weyerhaeuser Company, US District Court for The District of Colorado
         Civil Action No. 17-cv-02230-PAB-MEH
         JH File No.:     1A3171001


 Dear Mr. Nelson:

 At your request, I have reviewed defense’s expert disclosure reports and prepared this rebuttal report as it relates
 to the Jensen Hughes expert disclosure report that was issued February 26, 2019.

 The objective of our February 26, 2019 report was to present our findings and observations regarding
 Weyerhaeuser’s development, production and remediation of a fire-resistant coating on their wooden I-joist
 products that were emitting formaldehyde vapors. The subject product was designated as TJI® Joist with Flak
 Jacket® GEN-4 Protection.

 Pursuant to your request, JENSEN HUGHES has prepared this rebuttal report during this ongoing investigation. If
 you have any questions concerning this report, please contact me at (425) 775-5550.

 BACKGROUND INFORMATION

 In December of 2016, the Weyerhaeuser Company initiated production of a wooden flooring I-joist product
 designated as TJI® Joist with Flak Jacket® GEN-4 Protection. The production of the I-joists included the application
 of a fire-resistant coating system designated as Flak Jacket® GEN-4 Protection. Reportedly, in or about April 2017,
 the first newly constructed homes to incorporate the subject joists were completed, and by the end of the month,
 the new and perspective homeowners were complaining of irritant odors associated with exposed joists in their
 basements. Weyerhaeuser personnel were immediately informed of the issue. By July 6, 2017, and through
 continuing construction and surmounting complaints, Weyerhaeuser acknowledged the irritant odors to be the result
 of formaldehyde emissions. This prompted Weyerhaeuser to notify dealers, distributors and builders to cease
 distribution and stop using the subject joists. Weyerhaeuser subsequently issued a remediation plan that gave the
 owners of the affected homes a choice of three different options: 1) remove and replace the joists, 2) paint over the
 joists with a specially formulated paint or 3) strip and repaint the joists. Each of these repair options included
 complimentary formaldehyde testing of the air inside the affected homes.

                                                                                                           O: +1 425-775-5550
                                                                                                           F: +1 425-775-0900

                                                                                                       23109 55th Avenue West
                                                                                              Mountlake Terrace, WA 98043 USA

                                                                                                            jensenhughes.com


                                                                                                           Exhibit 36
Case 1:17-cv-02224-PAB-MEH Document 195-4 Filed 06/03/19 USDC Colorado Page 2 of 5

 Rebuttal Report
 Plaintiff’s v. Weyerhaeuser Company
 1A3171001 | April 15, 2019

 TASKS PERFORMED
 JENSEN HUGHES performed the following tasks during the preparation of this rebuttal report:

     1. Reviewed the Expert Report of Alan H. Schoem of the Law Office of Alan H. Schoem LLC, dated March
        18, 2019. The report was prepared for the law firm of Perkins Coie LLP and provided to Jensen Hughes on
        March 20, 2019 by the Nelson Law Firm.

     2. Reviewed the Expert Report of Dr. Maureen Reitman of Exponent, dated March 18, 2019. The report was
        prepared for the law firm of Perkins Coie LLP and provided to Jensen Hughes on March 20, 2019 by the
        Nelson Law Firm.

     3. Reviewed Expert Report of Dr. James L. Poole (Certified Industrial Hygienist). The report was prepared for
        the law firm of Perkins Coie LLP and provided to Jensen Hughes on March 26, 2019 by the Nelson Law
        Firm.


 EXPERT REPORT REVIEWS



 Expert Report of Alan H. Schoem

 In review of the Schoem Report, the author concludes that there is a general tendency for product manufacturers
 to discover their ill-fated products months after being introduced into commerce. Mr. Schoem goes on to say that
 following discovery of the formaldehyde off-gassing problem, Weyerhaeuser acted responsibly and in a timely
 manner. In his report, Mr. Schoem makes no reference to the Jensen Hughes Report and he appears to be unaware
 of the breadth of Weyerhaeuser’s protocols, communications and the processes leading to the development of the
 product. His report is presented in four individual sections as outlined below:

         Development of Joists

         Through the review of WY95_00000 numbered documents and deposition transcripts, Mr. Schoem
         acknowledged that as early as February 2016, Weyerhaeuser was developing protocols and discussing
         formaldehyde emissions. He further acknowledges that Weyerhaeuser employed the formaldehyde
         emission standards set forth by the California Recourses Board (CARB) and that Weyerhaeuser tested the
         Gen 4 product for formaldehyde emissions. He finishes this section by claiming that since houses are
         typically closed, the formaldehyde is permitted to concentrate, and that Weyerhaeuser expected the off-
         gassing to dissipate.

         Rebuttal Statement: As presented in our report, the alleged formaldehyde testing never occurred, and
         Weyerhaeuser’s expectation that the formaldehyde would dissipate was unfounded at the time the product
         was being produced.




                                                                                                        PAGE | 2
Case 1:17-cv-02224-PAB-MEH Document 195-4 Filed 06/03/19 USDC Colorado Page 3 of 5

 Rebuttal Report
 Plaintiff’s v. Weyerhaeuser Company
 1A3171001 | April 15, 2019

        Initial Discovery

        In the Schoem report, the author accurately summarizes the first reported complaint of the irritant odors in
        new homes on April 29, 2017 and the subsequent sampling of the joists by Weyerhaeuser and then asserts
        that test results show Gen 4 formaldehyde was higher than the uncoated joists. Yet, Weyerhaeuser claims
        to have been dumbfounded by the source of the odors and claimed it was because the early production did
        not receive adequate coverage of the formaldehyde scavenging topcoat. In the following weeks and up
        until the middle of June 2017 Weyerhaeuser planned on top-coating the joists in some affected homes
        while still claiming the emissions were the result of an inadequate application of the formaldehyde
        scavenging top coat.

        Rebuttal Statement: No evidence was found to show that samples from affected homes were ever tested
        for formaldehyde, and no evidence was found to show the samples from an affected home were examined
        to determine if they were adequately covered with the formaldehyde reducing paint. Furthermore, claims
        that the formaldehyde reducing paint was not adequality applied implies an awareness that formaldehyde
        was the issue, and no evidence exists that the prototype product was ever properly tested or yielded
        favorable test results for formaldehyde. As stated in the Jensen Hughes report, June 7, 2017 was the first
        time that the reformulated paint tests first met the CARB formaldehyde emission standard.

        Complaints Received in Mid and Late June

        In this section of the Schoem report, the author continues to assert that amongst surmounting complaints
        of interior odors, Weyerhaeuser still assumed that it was limited to an early production issue. According to
        Schoem, by early July 2017, Weyerhaeuser began receiving results of elevated formaldehyde levels in
        homes, and it was at this point that Weyerhaeuser recognized the significance of their formaldehyde
        problem.

        Rebuttal Statement: Weyerhaeuser’s continued assumption that the formaldehyde problem was because
        the initial production runs did not receive adequate coverage of topcoat cannot be justified since
        Weyerhaeuser neglected to properly test the effectiveness of their formaldehyde scavenging topcoat prior
        to production. And, as previously stated, Weyerhaeuser failed to examine their joists for inadequate
        coverage.

        Weyerhaeuser’s Efforts to Notify

        The Schoem report goes on to describe the early to mid-July efforts of Weyerhaeuser to notify dealers,
        distributors and builders of the formaldehyde emission problem.

        Rebuttal Statement: Although Weyerhaeuser’s remediation of the product appears to have been
        appropriate, the problem would not have occurred if the technical staff had followed their own product
        development testing protocols. The Schoem report fails to acknowledge that Weyerhaeuser’s technical
        staff was fully aware of the issue from the onset and elected not to properly address it.




                                                                                                          PAGE | 3
Case 1:17-cv-02224-PAB-MEH Document 195-4 Filed 06/03/19 USDC Colorado Page 4 of 5

 Rebuttal Report
 Plaintiff’s v. Weyerhaeuser Company
 1A3171001 | April 15, 2019

 Expert Report of Dr. Maureen Reitman (Exhibit B)

 In review of the Reitman Report, the author provides a thorough dissertation on wood products, the use of
 formaldehyde glues, and the characteristics of formaldehyde diffusion and off-gassing. The report continues with a
 well-presented analytical assessment of indoor formaldehyde data acquired before and after each of
 Weyerhaeuser’s three remediation methods. The report also includes the findings of extended duration chamber
 emission tests of the Weyerhaeuser products. The information in the report prompted the conclusion that each of
 Weyerhaeuser’s removal-base remediation methods lowers formaldehyde levels below 0.08 ppm and that levels
 will remain below 0.08 ppm.

 On the final page of the report, Reitman asserts that many topics addressed in the Jensen Hughes report were not
 within the scope of her analysis and that Jensen Hughes did not address the aspects of the remediation phase.
 However, she claims that her investigation revealed two inconsistencies with the Jensen Hughes report, which are
 presented below:

         First Claim

         Firstly, the Reitman report says Jensen Hughes “suggests manufacturing changes are indicative of a
         defective product,” and she refutes this by claiming that such changes are normal, and regardless of any
         formula changes, the elevated levels of formaldehyde emissions would have been the same. She supports
         that claim with test data showing how two different formulas exhibits the same emission data.

         Rebuttal Statement: The conclusions in Jensen Hughes report that provoked Reitman’s statement were
         not intended to indicate that formaldehyde emissions were changing as result of formula changes during
         the successive manufacturing runs, but rather that Weyerhaeuser never properly tested its product for
         formaldehyde emissions. Moreover, Weyerhaeuser did not discover the adhesion and colorfastness
         problems until after the product was introduced into commerce.

         Second Claim:

         Secondly, the Reitman report claims Jensen Hughes’ conclusion that “no evidence was found to indicate
         that the W20115 Remediation Field Paint would inhibit formaldehyde beyond three to four months” was
         poorly supported. She supports this assertion by showing the tabulated results of chamber tests conducted
         for a duration 475 days.

         Rebuttal Statement: Although the Reitman report afforded research and findings that Weyerhaeuser did
         not, our conclusion stands that Weyerhaeuser had no evidence to indicate the W20115 Remediation Field
         Paint would inhibit formaldehyde beyond three to four months.




                                                                                                         PAGE | 4
Case 1:17-cv-02224-PAB-MEH Document 195-4 Filed 06/03/19 USDC Colorado Page 5 of 5

 Rebuttal Report
 Plaintiff’s v. Weyerhaeuser Company
 1A3171001 | April 15, 2019

 Dr. James L. Poole

 In review of the Poole report, Jensen Hughes identified no mention or statements in conflict with our findings with
 the exception that Poole attempts to dispel the applicability of the airborne toxic control measures set-forth by the
 California Air Resource Board (CARB). In his report he correctly asserts the standard includes only, hardwood
 plywood, particle board, and medium density fiber board products that may contain formaldehyde glues.

 Rebuttal Statement: Although Weyerhaeuser adopted this standard during the development phase of their joist
 product, it seems clear that at the time the CARB standard was written, no product was known to be surfaced with
 a formaldehyde laden glue coating. Furthermore, because California is a known leader in environmental standards
 and the CARB standard included testing protocols for products, it was an appropriate choice by Weyerhaeuser to
 adopt this standard as the pre-production and post-production emission level for the Gen 4 product, as well as
 adopting this same standard for purposes of its post-remediation warranty.



 The statements in this report were based on the evidence available at the time of writing. JENSEN HUGHES
 reserves the right to amend this report if and when more information becomes available.


 Respectfully Written and Submitted by:                    Reviewed by:




 Warren Harris                                             Trevor M. Newbery, PE
 Senior Forensic Chemist                                   Senior Mechanical Engineer
 JENSEN HUGHES                                             JENSEN HUGHES




                                                                                                            PAGE | 5
